Title: James Madison to Bellamy Storer, 24 December 1835
From: Madison, James
To: Storer, Bellamy


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                Decr. 24th. 1835
                            
                        
                        
                        I have received your letter of Decr. 22d. covering a communication from Mr. Hodges. Had you found it
                            convenient to deliver it in person, it would have afforded me an agreeable opportunity of welcoming you to my abode. I
                            very sincerely express my sensibility to the friendly views you have taken of my public Career—and I pray you to be
                            assured of my cordial respects and good wishes.
                        
                        
                            (signed)
                                James Madison
                            
                        
                    